2018 IL App (1st) 172560
                                  Opinion filed: November 30, 2018

                                                                                  FIRST DISTRICT
                                                                                  Fifth Division

No. 1-17-2560

THE PEOPLE OF THE STATE OF ILLINOIS,                             )                Appeal from the
                                                                 )                Circuit Court of
        Plaintiff-Appellee,                                      )                Cook County
                                                                 )
v.                                                               )                No. 39212590
                                                                 )
KEVIN QUIGLEY,                                                   )                Honorable
                                                                 )                Patrick T. Stanton,
        Defendant-Appellant.                                     )                Judge Presiding.

        PRESIDING JUSTICE ROCHFORD delivered the judgment of the court, with opinion.
        Justices Hoffman and Lampkin concurred in the judgment and opinion.

                                               OPINION

¶1      Defendant-appellant, Kevin Quigley, appeals from the denial of his petition to rescind the

statutory summary suspension of his driver’s license. On appeal, defendant argues that the trial

court erred when, at the hearing on his petition, it allowed the admission of the results of his

blood alcohol test performed at a hospital emergency room during treatment following a motor

vehicle accident in contravention of the physician-patient privilege. Defendant further contends

that, absent the test results, there were no reasonable grounds upon which to conclude he was

driving while under the influence of alcohol and that, therefore, his petition to rescind should

have been granted. For the reasons that follow, we affirm. 1

¶2      On November 5, 2016, defendant was involved in a multicar collision and was

transported from the scene by ambulance to a hospital emergency room. At the hospital, a blood

alcohol test was performed on defendant, and a doctor informed an Illinois state trooper of the

results. The trooper placed defendant under arrest and issued him citations for driving under the

        1
          In adherence with the requirements of Illinois Supreme Court Rule 352(a) (eff. July 1, 2018),
this appeal has been resolved without oral argument upon the entry of a separate written order stating with
specificity why no substantial question is presented.
No. 1-17-2560

influence of alcohol in violation of section 11-501(a)(2) of the Illinois Vehicle Code (Code) (625

ILCS 5/11-501(a)(2) (West 2016)) and other traffic violations. In addition, defendant was

subsequently charged with driving while his blood alcohol level was 0.08 or greater under

section 11-501(a)(1) of the Code. Id. § 11-501(a)(1). Defendant’s driver’s license was, thereafter,

summarily suspended by the Secretary of State until December 2019.

¶3     On December 1, 2016, defendant filed a petition to rescind the statutory summary

suspension. Defendant asserted that rescission was warranted on four grounds including that the

arresting officer did not have reasonable grounds to believe he was driving or in actual physical

control of a motor vehicle while under the influence of alcohol. The circuit court, on May 15,

2017, held a hearing on the petition.

¶4     At the hearing, defendant called Thomas Krzysiak, an Illinois state trooper who testified

that, on November 5, 2016, at 4:02 a.m., he was dispatched to the southbound lanes of Interstate

94 at 65th Street in Chicago. At that location, the roadway consisted of four lanes of traffic, with

the two left lanes going up a ramp to the Chicago Skyway (Skyway), and the two right lanes

continuing onto the local lanes of the Dan Ryan Expressway. When Trooper Krzysiak arrived on

the scene, three vehicles appeared to have been involved in a collision. He referred to these

vehicles as “Unit 1,” “Unit 2,” and “Unit 3.”

¶5     Unit 1 was against the concrete median barrier separating the local lanes of traffic from

the Skyway ramp and its front end was severely damaged. Defendant, the sole occupant of Unit

1, was bleeding from lacerations on his forehead and face. Trooper Krzysiak asked defendant

what had happened and if he was all right. Defendant gave the trooper his name and driver’s

license but stated that he “wasn’t involved in any crash.” When fire department personnel asked

defendant to exit his vehicle, defendant refused, stating that he was uninjured.


                                                -2­
No. 1-17-2560

¶6     Unit 2 was stopped in a local lane. The occupants stated that Unit 1 had passed them on

the left in the exit ramp toward the Skyway. Thereafter, Unit 1 suddenly attempted to cross from

the ramp to the local lanes, lost control, struck the barrier that separates the exit ramp from the

local lanes, went airborne, and then struck their vehicle. Unit 3 was on the grassy embankment

off the right shoulder. The driver of Unit 3 gave Trooper Krzysiak a similar account of Unit 1’s

travels—that it was moving in the left lane onto the Skyway, cut across, struck the concrete

barrier, went airborne, and then struck Unit 2. The driver of Unit 3 added that Unit 2 then struck

his vehicle, which caused him to lose control and his vehicle ended up in the embankment.

Finally, Trooper Krzysiak interviewed a witness who was not involved in the collision, who told

him essentially the “same thing.”

¶7     Eventually, defendant was taken by ambulance to the emergency room of Stroger

Hospital. Trooper Krzysiak later spoke with defendant in a hospital room, and at some point, he

placed defendant under arrest.

¶8     On cross-examination by the State, Trooper Krzysiak testified that, prior to November 5,

2016, he had participated in over 100 driving under the influence (DUI) investigations and,

additionally, had interacted with people under the influence of alcohol hundreds of times. He

then provided more detail about his investigation and interactions with defendant.

¶9     Specifically, when Trooper Krzysiak first spoke with defendant, defendant stated that he

was not involved in any crash, that he was fine, and that he just wanted to leave. The engine of

defendant’s vehicle was still running at this time. After Trooper Krzysiak spoke with other

witnesses, he returned to defendant’s vehicle and talked to him a second time. During both

interactions, Trooper Krzysiak noticed that a “strong odor of alcoholic beverage was emanating

from his breath.” As such, during their second conversation, Trooper Krzysiak asked defendant if


                                               -3­
No. 1-17-2560

he had been drinking alcohol, and defendant did not answer. Trooper Krzysiak asked him again

what had happened in the crash and defendant replied: “What crash? I wasn’t involved in any

crash. I didn’t hit anybody.”

¶ 10    At this point, fire department personnel joined Trooper Krzysiak in assisting defendant

out of his vehicle and onto a gurney. Defendant repeatedly refused to leave his vehicle and said

that he did not want to go to the hospital but wanted to call his parents and go home. Eventually,

defendant was moved into an ambulance and transported to the hospital. After defendant

received treatment, Trooper Krzysiak spoke with defendant in his hospital room. Again, Trooper

Krzysiak smelled “a strong odor of alcoholic beverage emanating from his breath.” While in the

hospital room, Trooper Krzysiak placed defendant into custody.

¶ 11    When the State asked if, prior to placing defendant into custody, Trooper Krzysiak had a

conversation with anyone who was treating defendant at the hospital, defense counsel objected

on the grounds of physician-patient privilege. The trial court overruled the objection. Thereafter,

Trooper Krzysiak testified that a physician, Dr. Joseph, told him that lab work had been done, the

results of which indicated defendant’s whole blood alcohol content was 0.297. According to

Trooper Krzysiak, that number converted to a serum blood alcohol content of 0.251, which was

over the legal limit of 0.08. Trooper Krzysiak confirmed that the police had not directed anyone

at the hospital to take defendant’s blood. After receiving this information, Trooper Krzysiak

placed defendant under arrest and read defendant the warnings to motorist. 2

¶ 12    Trooper Krzysiak explained that he did not offer defendant standard field sobriety tests

on the scene because, due to defendant’s injuries, it would not have been feasible to conduct the


        2
          According to the trooper’s sworn report, and the confirmation from the office of the Secretary of
State, defendant’s statutory summary suspension was based upon defendant’s subsequent refusal or
failure to submit to a blood alcohol test.

                                                   -4­
No. 1-17-2560

tests. He stated that he eventually formed an opinion that defendant was under the influence of

alcohol based upon the strong odor of alcohol, the crash, and the blood alcohol test results.

¶ 13   On redirect, defense counsel asked Trooper Krzysiak whether he would have placed

defendant under arrest had it not been for Dr. Joseph’s disclosure. Trooper Krzysiak answered: “I

don’t know.”

¶ 14   After defendant rested, the State made a motion for a directed finding, which was

granted. As is relevant here, the court found that the arresting officer had reasonable grounds to

believe both that defendant had been driving and that he was under the influence of alcohol. The

court specified that the circumstances supporting a belief that defendant was under the influence

of alcohol included the “extremely violent accident that [defendant was] swerving from [the]

left-hand lane to the right-hand lane going over a median, flipping the car;” defendant’s denial

that he had been in an accident; the odor of alcohol on defendant’s breath; and the results of the

blood alcohol test.

¶ 15   After the court announced its decision, defense counsel challenged the court with regard

to its consideration of the blood alcohol test results. The court responded, in relevant part, as

follows:

                “And I think it’s appropriate for [Trooper Krzysiak] to consider what was

       reported to him as blood alcohol content. Whether accurate or not, this is what was

       reported to him. Now it was appropriate for him to consider it. And given that—and

       frankly, without the blood alcohol test, I think there could arguably be sufficient grounds

       for [DUI].

                The odor of alcohol, the type of accident that occurred, his disorientation

       regarding what happened, where he was, was he even in an accident. Well, one can even


                                               -5­
No. 1-17-2560

       argue that it might have been from an injury. [One] can easily argue it’s from

       impairment.”

¶ 16   Defendant, thereafter, filed a posthearing motion, arguing (1) that the trial court erred in

allowing the results of his hospital blood alcohol test results into evidence over his objection

where those results were protected by the physician-patient privilege and (2) that, absent the

blood alcohol test results, he had established a prima facie showing that there were no reasonable

grounds for his arrest.

¶ 17   Following a hearing, the trial court denied the motion. In doing so, the court stressed that

the blood alcohol test results had not been entered into evidence but, rather, Trooper Krzysiak

had testified that he had considered those results in determining whether he had reasonable

grounds to believe that defendant was driving while impaired. The court found that Dr. Joseph

was expressly authorized by statute to disclose the blood alcohol test results to Trooper Krzysiak

and that, therefore, there had been no violation of the physician-patient privilege and that the

blood alcohol test results were properly considered by Trooper Krzysiak in his decision to place

defendant under arrest for DUI. Defendant appealed.

¶ 18   On appeal, defendant first contends that the trial court erred when it allowed “into

evidence,” over his objection, the results of the blood alcohol test conducted at the hospital. He

argues that those test results were protected by the physician-patient privilege and that no

exception to that privilege applies in proceedings to rescind a statutory summary suspension.

Specifically, he asserts that exceptions allowing for the admission into evidence of blood alcohol

test results “in prosecutions” for certain offenses do not apply here because statutory summary

suspension hearings are civil actions and not criminal prosecutions.

¶ 19   The Code includes an “implied consent” provision. Section 11-501.1 of the Code states:


                                               -6­
No. 1-17-2560

       “Any person who drives or is in actual physical control of a motor vehicle upon the

       public highways of this State shall be deemed to have given consent, subject to the

       provisions of [s]ection 11-501.2, to a chemical test or tests of blood, breath, other bodily

       substance, or urine for the purpose of determining the content of alcohol, other drug or

       drugs, or intoxicating compound or compounds or any combination thereof in the

       person’s blood if arrested *** for any offense as defined in [s]ection 11-501 or a similar

       provision of a local ordinance ***.” 625 ILCS 5/11-501.1(a) (West 2016).

This section also authorizes the Illinois Secretary of State “to summarily suspend the driver’s

license of any motorist arrested for [driving under the influence] who refuses to submit to

chemical testing, tests above the legal alcohol concentration limit, or tests positive for an

intoxicating substance.” People v. Elliot, 2014 IL 115308, ¶ 16 (citing 625 ILCS 5/11-501.1(d)

(West 2002)). The suspension has the purpose of promptly removing impaired drivers from the

roadways and protects the public. Id.

¶ 20   A defendant who has received a notice of a statutory summary suspension of driving

privileges may request a judicial hearing, stating the grounds upon which he seeks rescission of

the suspension. 625 ILCS 5/2-118.1(b) (West 2016). A specific ground that may be pled is

“[w]hether the officer had reasonable grounds to believe that the person was driving *** while

under the influence of alcohol.” Id. A hearing on a petition to rescind “shall proceed in the court

in the same manner as in other civil proceedings.” Id.

¶ 21   At a hearing on a petition to rescind, the defendant has the burden of establishing a

prima facie case for rescission. People v. Fonner, 385 Ill. App. 3d 531, 539 (2008). If a

prima facie case is established, the burden shifts to the State to present evidence justifying the

suspension. Id. However, if the defendant fails to establish a prima facie case, a directed finding


                                               -7­
No. 1-17-2560

should be granted for the State. People v. Helt, 384 Ill. App. 3d 285, 287 (2008). A trial court’s

finding regarding whether a defendant has established a prima facie case for rescission of the

statutory summary suspension will not be reversed on appeal unless it is against the manifest

weight of the evidence. Id. A finding is against the manifest weight of the evidence only if it is

unreasonable, arbitrary, or not based on the evidence presented, or if the opposite conclusion is

clearly evident. Fonner, 385 Ill. App. 3d at 539.

¶ 22    In response to defendant’s position that the physician-patient privilege protected the

results of his blood alcohol test, the State maintains that exceptions to the physician-patient

privilege, found in sections 8-802(4) and (9) of the Code of Civil Procedure (735 ILCS 5/8­

802(4), 3 (9) (West 2016)), and sections 11-501.4 and 11-501.4-1 of the Code allowed the

disclosure of defendant’s blood alcohol test results and the testimony relating to the test. The

question of whether an evidentiary privilege or an exception to that privilege applies is reviewed

de novo. People v. Botsis, 388 Ill. App. 3d 422, 434 (2009).

¶ 23    Communications between a physician and patient were not protected from disclosure

under common law. Parkson v. Central DuPage Hospital, 105 Ill. App. 3d 850, 852 (1982).

Section 8-802 of the Code of Civil Procedure codifies the physician-patient privilege and

provides that “[n]o physician or surgeon shall be permitted to disclose any information he or she

may have acquired in attending any patient in a professional character, necessary to enable him

or her professionally to serve the patient.” 735 ILCS 5/8-802 (West 2016). The privilege,

however, is not absolute. Section 8-802, itself, enumerates 14 exceptions to the physician-patient


        3
         We do not address section 8-802(4), which states that disclosure is permitted “in all actions
brought by or against the patient, his or her personal representative, a beneficiary under a policy of
insurance, or the executor or administrator of his or her estate wherein the patient’s physical or mental
condition is an issue” (735 ILCS 5/8-802(4) (West 2016)), as we have found the blood alcohol test results
were, otherwise, exempt.

                                                  -8­
No. 1-17-2560

privilege and “illustrates a ‘legislative balancing between relationships that society feels should

be fostered through the shield of confidentiality and the interests served by disclosure of the

information.’ ” Palm v. Holocker, 2017 IL App (3d) 170087, ¶ 21 (quoting People ex rel.

Department of Professional Regulation v. Manos, 202 Ill. 2d 563, 575-76 (2002)).

¶ 24   Section 8-802(9) provides an exemption to the physician-patient privilege “in

prosecutions where written results of blood alcohol tests are admissible pursuant to [s]ection 11­

501.4 of the [Code].” 735 ILCS 5/8-802(9) (West 2016). Section 11-501.4 of the Code, to which

section 8-802(9) of the Code of Civil Procedure refers, provides that “ ‘[t]he confidentiality

provisions of law pertaining to medical records and medical treatment shall not be applicable’ ”

with regard to blood tests performed when receiving medical treatment in an emergency room

and (under certain criteria) are admissible in the prosecution for any violation of section 11-501,

a similar local ordinance, or for reckless homicide. People v. Ogle, 313 Ill. App. 3d 813, 816

(2000) (quoting 625 ILCS 5/11-501.4(b) (West 1998)).

¶ 25   Additionally, section 11-501.4-1 of the Code provides an exemption with regard to

individuals being treated in an emergency room after a motor vehicle accident and states:

                “(a) Notwithstanding any other provision of law, the results of blood, other bodily

       substance, or urine tests performed for the purpose of determining the content of alcohol,

       other drug or drugs, or intoxicating compound or compounds, or any combination

       thereof, in an individual’s blood, other bodily substance, or urine conducted upon persons

       receiving medical treatment in a hospital emergency room for injuries resulting from a

       motor vehicle accident shall be disclosed to the Department of State Police or local law

       enforcement agencies of jurisdiction, upon request. Such blood, other bodily substance,

       or urine tests are admissible in evidence as a business record exception to the hearsay rule


                                               -9­
No. 1-17-2560

       only in prosecutions for any violation of [s]ection 11-501 of this Code or a similar

       provision of a local ordinance, or in prosecutions for reckless homicide brought under the

       Criminal Code of 1961 or the Criminal Code of 2012.

                (b) The confidentiality provisions of law pertaining to medical records and

       medical treatment shall not be applicable with regard to tests performed upon an

       individual’s blood, other bodily substance, or urine under the provisions of subsection (a)

       of this [s]ection.” (Emphasis added.) 625 ILCS 5/11-501.4-1(a), (b) (West 2016).

¶ 26   Here, a blood alcohol test was performed on defendant when he was being treated in an

emergency room for injuries he sustained after a motor vehicle accident. Thus, under section 11­

501.4-1 of the Code, the physician-patient privilege did not prevent disclosure of the blood

alcohol test results to law enforcement. In fact, this section required that the results of

defendant’s blood alcohol test be given to Trooper Krzysiak upon his request. There is no

question that Dr. Joseph acted properly in providing Trooper Krzysiak with defendant’s blood

alcohol test results. The circuit court properly found the physician-patient privilege was not

violated by the physician’s reporting of defendant’s blood alcohol test results.

¶ 27   The question then becomes whether, in the context of the statutory summary suspension

proceeding, it was proper for Trooper Krzysiak and the trial court to consider those test results in

determining whether reasonable grounds existed to believe defendant had been under the

influence of alcohol while he was driving. No published case in Illinois has addressed this exact

question. However, in People v. Ernst, 311 Ill. App. 3d 672 (2000), this court addressed the

analogous question of whether, in the context of a motion to quash arrest and suppress evidence,

it is proper to consider such results in determining whether probable cause to arrest for driving

while impaired existed. Id. at 678.


                                               - 10 ­
No. 1-17-2560

¶ 28   In Ernst, the defendant had been arrested and charged with driving under the influence of

alcohol. Id. at 673. The trial court granted his motion to quash arrest and suppress evidence,

ruling that an emergency room nurse had improperly reported his blood alcohol test results to the

arresting officer in violation of the physician-patient privilege. Id.

¶ 29   On appeal, this court determined that the plain language of section 11-501.4-1 permitted

the disclosure of the test results to local law enforcement personnel without the need for

judicially authorized methods of court discovery. Id. at 676-77. In addition, this court held that

blood alcohol test results reported pursuant to section 11-501.4-1 may be used by law

enforcement in formulating probable cause to arrest and be considered at a hearing relating to

probable cause. Id.; see also People v. Beck, 2017 IL App (4th) 160654, ¶ 100 (where appellate

court, reviewing a motion to quash, cited section 11-501.4-1 and found “evidence of the results

of the hospital blood draw would have provided [the officer] with reasonable grounds to believe

defendant committed a DUI offense”). The Ernst court explained its holding in this way:

       “We believe that, by permitting these results to be reported to the police in the first

       instance, the legislature intended that the police would utilize these results in determining

       whether to effectuate an arrest. A prohibition against the use of blood-alcohol test results

       at a probable cause hearing would therefore undermine a primary purpose of the statute.

       In construing a statute, a court should not apply an interpretation that would produce

       results that the legislature could not have intended.” Ernst, 311 Ill. App. 3d at 678 (citing

       People v. Steppan, 105 Ill. 2d 310, 316 (1985)).

¶ 30   In keeping with Ernst and the language of section 11-501.4-1, we find no error in Troop

Krzysiak’s consideration of the results of the hospital’s blood alcohol test in determining

whether there were reasonable grounds to believe defendant was driving under the influence of


                                                - 11 ­
No. 1-17-2560

alcohol. The trooper’s conclusion served as a basis for his arrest of defendant and to the trooper

giving defendant the warnings to motorist. As a result, defendant’s license was subjected to a

statutory summary suspension under the implied consent provision of the Code. The purpose of a

statutory summary suspension, as we have stated, is to swiftly remove impaired drivers from our

streets. Such a need is particularly heightened where the impaired driver has been involved in a

motor vehicle collision. The legislative intent recognized in Ernst—that the police would use

disclosed blood alcohol test results in determining whether there was probable cause to

effectuate an arrest—applies just as equally in the context of a statutory summary suspension

proceeding as in a probable cause hearing.

¶ 31   Our conclusion is supported by our supreme court’s recognition that the issues raised in a

petition to rescind and in a motion to suppress are overlapping and share the same standard of

review. People v. Wear, 229 Ill. 2d 545, 560-61 (2008). Specifically, when determining whether

an officer had reasonable grounds to arrest a defendant in the context of deciding a petition to

rescind statutory summary suspensions, Illinois courts utilize the probable cause analysis of the

fourth amendment. Id.; see also Fonner, 385 Ill. App. at 539-40 (in proceedings on a petition to

rescind a statutory summary suspension “reasonable grounds” is synonymous with “probable

cause”).

¶ 32   We find that, by permitting and, in fact, requiring the release of the blood alcohol test

results to law enforcement when there has been a motor vehicle collision, it is reasonable to

conclude that the legislature, in enacting section 11-501.4-1, intended that the blood alcohol test

results would be used by law enforcement to determine reasonable grounds to believe a

defendant has been driving impaired for purposes of a statutory summary suspension.




                                              - 12 ­
No. 1-17-2560

¶ 33   We also find that the trial court properly allowed and considered the testimony of

Trooper Krzysiak as to the blood alcohol test results in its decision to deny the petition to

rescind. The trooper testified that the results were a factor in his determination that there were

reasonable grounds to arrest defendant for driving under the influence. In so finding, we reject

defendant’s argument that, because statutory summary suspension proceedings are considered as

civil in nature and are not “prosecutions,” the reasoning of Ernst should not apply here.

Defendant points out that sections 11-501.4 and 11-501.4-1(a) allow blood alcohol test and

similar test results into evidence as business record exceptions to the hearsay rule “in

prosecutions” for certain offenses. 625 ILCS 5/11-501.4, 11-501.4-1(a) (West 2016). However,

the trial court remarked at the hearing that the State did not seek the actual admission of

defendant’s blood alcohol test results as substantive evidence under the business record

exception to the hearsay rule. Rather, the trooper merely testified to his knowledge of the blood

alcohol test results as one piece of background information that, in combination with other

factors, led him to effectuate an arrest of defendant for driving under the influence.

¶ 34   “To determine whether reasonable grounds and/or probable cause existed for a

defendant’s arrest, a court ‘must determine whether a reasonable and prudent person, having the

knowledge possessed by the officer at the time of the arrest, would believe the defendant

committed the offense.’ ” Fonner, 385 Ill. App. 3d at 540 (quoting People v. Fortney, 297 Ill.

App. 3d 79, 87 (1998)). Under this standard, an officer must have “ ‘more than a mere suspicion,

but [is] not require[d] *** to have evidence sufficient to convict.’ ” Id. (quoting People v. Long,

351 Ill. App. 3d 821, 825 (2004)). At a hearing on a petition to rescind statutory summary

suspension on the ground that an officer did not have reasonable grounds to believe that

defendant was driving while impaired, hearsay evidence “is permissible as it explains the


                                               - 13 ­
No. 1-17-2560

information the officer possessed at the time and what he reasonably believed based upon that

information.” People v. Horine, 2017 IL App (4th) 170128, ¶ 15. Trooper Krzysiak based his

conclusion, in part, upon defendant’s reported blood alcohol test results and, therefore, this

information is “essential” to a court’s determination as to whether reasonable grounds existed

that defendant was driving under the influence. See id. Because the test results were not admitted

into evidence, we need not consider defendant’s argument as to whether those results would be

admissible as substantive evidence in a statutory summary suspension hearing under section 11­

501.4 or section 11-501.4-1(a) of the Code.


¶ 35   Defendant’s second contention on appeal is that, absent the blood alcohol test results,


there were no reasonable grounds upon which to conclude that he was driving while under the


influence of alcohol and that, therefore, his petition for rescission should have been granted.


Having determined that the blood alcohol test results were properly considered in determining 


whether reasonable grounds existed, we need not address this contention.


¶ 36   For the reasons explained above, we affirm the judgment of the circuit court. 


¶ 37   Affirmed.





                                               - 14 ­